IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs April 23, 2002

            STATE OF TENNESSEE v. SEAN A. TURNER, ALIAS;
                        SEAN ANDRE TURNER

                  Direct Appeal from the Criminal Court for Knox County
                        Nos. 62188 & 63932 Ray L. Jenkins, Judge



                                No. E2001-01773-CCA-R3-CD
                                       June 20, 2002

Defendant, Shaun A. Turner, alias Shaun Andre Turner, appeals from the trial court’s order revoking
his probation and ordering him to serve two consecutive sentences in the Department of Correction.
After reviewing the record, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

THOMAS T. WOODA LL, J., delivered the opinion of the court, in which DAVID G. HAYES and JERRY
L. SMITH, JJ., joined.

Mark E. Stephens, District Public Defender; and Aubrey L. Davis, Assistant Public Defender,
Knoxville, Tennessee, for the appellant, Sean Andre Turner.

Paul G. Summers, Attorney General and Reporter; Braden H. Boucek, Assistant Attorney General;
Randall Eugene Nichols, District Attorney General; and Leon Franks, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

         On October 10, 1997, Defendant pled guilty to sale of cocaine in an amount less than 0.5
grams and received a three-year sentence as a Range I standard offender. On the same date he pled
guilty to an additional offense, possession of cocaine in an amount exceeding 0.5 grams with intent
to sell, and received an eight-year sentence as a standard Range I offender. The sentences were
ordered to be served consecutively as a community corrections sentence in the Community
Alternatives to Prison Program in Knox County.




                                                1
        In October 1998, the trial court found that Defendant had violated the terms of his release.
The trial court revoked his probation in each case, but nevertheless found him to be an appropriate
candidate for return to community corrections under certain conditions.

        In July 1999, Defendant once again violated the conditions of his release. As a result, the
trial court revoked his community corrections sentence and ordered that he serve his sentence in the
Department of Correction. Defendant was placed in the “boot camp” program. Later, Defendant
was released and placed on probation. However, he was subsequently served with another probation
violation warrant alleging that he had violated the terms of his probation by missing curfews, failing
to report to his probation officer, and moving from his residence and absconding. An amended
warrant alleged that he was arrested for failure to appear on a “theft by shoplifting” charge. A
second amended warrant further alleged that he had failed to return to a halfway house after leaving
for work and that he had once again failed to report to a probation officer.
       From the record on appeal, it appears that a hearing occurred on the probation violation
charges in December 2000. However, the record does not contain a transcript of this hearing. It
does reflect that the trial court ordered Defendant to be confined for six months and then return to
court and that another hearing occurred approximately six months later, on June 26, 2001. The
testimony at this hearing consisted primarily of allegations that Defendant had violated
administrative rules while confined in the jail during the six months following the immediately
preceding hearing. At the conclusion of this hearing, the trial court ordered Defendant to serve the
balance of his sentence in the Department of Correction. The trial court did not revoke probation
based upon any conduct of Defendant while he was confined in the jail between the two hearings.

        During the June 2001 hearing, the prosecutor announced that Defendant had stipulated as to
the probation violations during the December 2000 hearing. Defendant’s counsel did not dispute
the prosecutor’s statement. In fact, Defendant acknowledged that the trial court had informed him
during the December 2000 hearing that he would be in jail six months, after which he would come
back before the court and present a “plan” to justify release from jail on further probation.

       It is clear from the record that proceedings pertinent to the probation violation allegations
were held in December 2000. A transcript of these proceedings is not included in the record,
however. It is Defendant’s duty to have prepared an adequate appellate record in order to allow
meaningful review on appeal. Tenn. R. App. P. 24(b)-(d); State v. Bunch, 646 S.W.2d 158, 160
(Tenn. 1983); State v. Roberts, 755 S.W.2d 833, 836 (Tenn. Crim. App. 1988). In the absence of
an adequate record for review on appeal, this Court must presume that the trial court’s ruling was
supported by the evidence. State v. Bibbs, 806 S.W.2d 786, 790 (Tenn. Crim. App. 1991).

       Tennessee Code Annotated section 40-35-311(e) provides as follows:

       If the trial judge should find that the defendant has violated the conditions of
       probation and suspension by a preponderance of the evidence, the trial judge shall
       have the right by order duly entered upon the minutes of the court, to revoke the


                                                  2
       probation and suspension of sentence and cause the defendant to commence the
       execution of the judgment as originally entered . . . .

Tenn. Code Ann. § 40-35-311(e) (Supp. 2001).

        Defendant argues that the trial court revoked probation without ample proof being presented,
that the trial court did not state its reasons for revoking probation, and that Defendant still had the
opportunity to “work on his rehabilitation.” We respectfully disagree and, in light of the record, we
must presume that the trial court’s ruling is supported by the evidence presented.

                                          CONCLUSION

       For the foregoing reasons, the judgment of the trial court is AFFIRMED.


                                                       ___________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                  3